Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not expressly teach a method or system for exception handling for an autonomous vehicle, wherein in a case that the exception situation is identified as an obstruction situation, a relevant tool is a path-drawing tool, as required by independent claims 1 and 19.  The closest prior art uncovered is US 2017/0307340 A1, which teaches drawing an area on a digital map for programming a course for a vehicle and mine-seeking drone, as opposed to drawing a path, as required by the claims.  The prior art further does not teach selecting from a plurality of sensors, wherein when a first sensor is determined to be saturated with light, a second sensor is identified as being relevant for the exception situation, as required by independent claim 10.  The remaining claims depend, either directly or indirectly, from independent claim 1, 10 or 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665